       Case: 1:19-cr-00132-SL Doc #: 43 Filed: 12/01/20 1 of 2. PageID #: 295




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                        )   CASE NO.: 1:19-CR-132
                                                  )
                Plaintiff,                        )   JUDGE SARA LIOI
                                                  )
        v.                                        )
                                                  )
 HARGIS HALL,                                     )   UNOPPOSED MOTION TO EXTEND
                                                  )   TIME TO RESPOND TO DEFENDANT’S
                Defendant.                        )   MOTION FOR COMPASSIONATE
                                                  )   RELEASE


       The United States of America, by and through the undersigned counsel, respectfully

moves the Court to continue the deadline for the government’s response to Defendant’s Motion

to Reduce Sentence Under 18 U.S.C. 3582(c)(1)(A)(i).

       Defendant has filed a motion and a supplement to his motion through counsel. As

scientists continue to learn more about the novel coronavirus and COVID-19, the CDC has

regularly updated guidance on which conditions place adults of any age “at increased risk of

severe illness from the virus that causes COVID-19.” See

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

conditions.html. Shortly before Defendant’s supplement (R. 42), the CDC revised its guidance

to include “[b]eing a current or former cigarette smoker” as one such condition. Defendant’s

most recent filing notes, among other things, that Defendant was a heavy smoker in the past.

(Id.) Accordingly, it appears that Defendant may have a condition that, in the context of the

COVID-19 pandemic (as well as Defendant’s age and other health conditions), qualifies as

“extraordinary and compelling reasons” under 18 U.S.C. § 3582(c)(1)(A)(i).
       Case: 1:19-cr-00132-SL Doc #: 43 Filed: 12/01/20 2 of 2. PageID #: 296




       However, Defendant had not previously presented these particular reasons to the BOP

before filing his supplement. It is the government’s position that Defendant would be required

first to present to the warden the condition on which his motion relies. Undersigned counsel has

discussed this issue with defense counsel, and while not necessarily agreeing on the scope of the

exhaustion requirement, defense counsel has agreed that it is prudent in these circumstances to

first present these grounds to the warden and then supplement Defendant’s motion after 30 days

have elapsed, and the exhaustion requirement is met pursuant to United States v. Alam, 960 F.3d

831, 833–34 (6th Cir. 2020). This procedure would avoid potentially unnecessary disputes about

the scope of the exhaustion requirement, and a potential second motion, and thus conserve

judicial resources.

       Accordingly, the government moves the Court to continue the deadline for its response

until after Defendant supplements the pending motion with additional evidence of his exhaustion

of administrative remedies, or notifies the Court of his intention not to do so.

       Undersigned counsel has conferred with defense counsel, who has indicated that

Defendant does not oppose this motion.

                                                       Respectfully submitted,

                                                       JUSTIN E. HERDMAN
                                                       United States Attorney

                                               By:     /s/ Elliot Morrison
                                                        Elliot Morrison (OH: 0091740)
                                                        Assistant United States Attorney
                                                        United States Court House
                                                        801 West Superior Avenue, Suite 400
                                                        Cleveland, OH 44113
                                                        (216) 622-3919
                                                        Elliot.Morrison@usdoj.gov




                                                  2
